Citation Nr: 0320013	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  97-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of surgeries for chronic 
right breast abscess.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel






INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

In February 1999 entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
surgeries for chronic right breast abscess.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).

While the case was pending at the Court the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted on November 9, 
2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
That law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to its duty to 
assist.  The new law included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

Pursuant to this change in the law, the Court in an Order 
Dated in December 2000 vacated the Board's February 1999 
decision and remanded the case to the Board for 
readjudication under the provisions of the VCAA.  In August 
2001, the Board remanded this matter to the RO for 
evidentiary development, to include VA medical examination 
and opinion.  Thereafter, in March 2003, the Board undertook 
further development in this case pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  As a result of the development additional 
medical evidence was received.  However, recently, the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulations that empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the claimant or his or her 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

The RO should readjudicate the issue on 
appeal, to include all evidence received 
since the most recent supplemental 
statement of the case.  If a claim 
remains denied, the RO should furnish a 
supplemental statement of the case to the 
veteran and his representative, and the 
veteran should be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should again be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




